Civil action to recover damages for alleged wrongful foreclosure of deed of trust on plaintiff's land.
From a judgment of nonsuit entered at the close of the evidence, the plaintiff appeals, assigning errors.
The plaintiff has received benefit of the surplus proceeds derived from the sale of the property, and voluntarily rented the premises from the purchaser, hence, it would seem that any rights he may have had on account of the alleged wrongful foreclosure have been waived by his ratification.
Affirmed. *Page 651